DETAILED ACTION
Allowable Subject Matter
Claims 1-6, 8-15, 17-20 are allowed. The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive, further search did not find any references teaching the claimed limitation of independent claim 1 and 11:
“wherein additional corrective measures are employed as time the first object and second object are in the predefined distance from one another increases”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685